DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s remarks and amendments filed on 08/23/2021 have been fully considered. 
Applicant requests withdrawal of the objections and rejections under 35 USC § 112 set forth in the previous office action.
The objections and rejections under 35 USC § 112 set forth in the previous office action have been withdrawn due to the present claim amendments. 
Regarding arguments directed to the outstanding rejections over prior art, Applicant first argues that Vandamme does not teach wherein at least a first portion of the inner layer is peelably heat sealed to a second portion of the inner layer on the opposite side of the opening so as to seal the packaging structure. This is not persuasive for the following reasons:
Vandamme teaches wherein the carrier film (Strip) is multilayer and includes one or more locking elements having a sealing surface; and therefore the carrier film (Strip) has at least 2 layers; an outer layer and an inner layer (Vandamme, Par. 0019-0028). Vandamme further teaches wherein the exterior layers are heated with the thermoplastic material and wherein the multilayer structure increases the sealing effect of the bag foil (Vandamme, Par. 0027). This exterior layer includes an inner layer on the inner face of the bag foil (Vandamme, Par. 0027). The inner layer on the inner face of the bag foil satisfies the limitation of an inner layer as claimed. Therefore, Vandamme teaches wherein the inner layer is heat sealed to itself (Vandamme, Par. 0027 and Figs. 1a-1b and 4).
Further, Par. 0147 of Vandamme discloses that the bag can be peeled open (“peeling action”), and therefore the seals holding the bag are peelably heat sealed as required by amended claim 1. While Vandamme does disclose optional additional permanent seals (stiffening welds) (Vandamme, Par. 00132), these are both optional features (“may correspond…”) and are thus not necessary. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). See MPEP 2123, II. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See MPEP 2123, I. Further the permanent seals relate to stiffening welds and are not related to the seal between the carrier film (strip) to itself. In view of the foregoing, Vandamme in combination with the other applied prior art is considered to establish a prima facie case of obviousness over the claimed invention.
Claim Interpretation
Claims 13-15 recite the term “about.” This term is relative and the specification is silent regarding a definition for the term, see MPEP 2173.05(b). For examination purposes the term “about” is interpreted as meaning within reasonable measurement error that would be understood by one of ordinary skill in the art.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-24 and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Vandamme et al. (US 20180148225 A1) in view of Shin (KR 20110008522 U, herein English machine translation used for all citations).
Regarding claim 1, Vandamme teaches a packaging structure (Bag) comprising: a polymeric film folded into a pouch structure such that the pouch comprises a first end, a folded second end opposite the first end, and two sealed side edges, wherein the first end comprises an opening into the packaging structure and wherein the pouch comprises an interior surface (Vandamme, Abstract, Par. 0001, 0132-0134, 0139, and Figs 1A-1B, and 8A-8B); a carrier film (strip) disposed adjacent the first end of the pouch, on the interior surface of the pouch, on opposite sides of the opening (Vandamme, Abstract, Par. 0001, 0017-0027, 0083, 0216-0219, and Figs. 8A-8C), wherein the carrier film (strip) is multilayer and therefore comprises at least two layers, an outer and an inner layer (Vandamme, Par. 0024-0026 and 0216). Vandamme further teaches wherein at least a first portion of the inner layer is peelably heat sealed to a second portion of the inner layer on the opposite side of the opening so as to seal the packaging structure closed (Vandamme, Par. 0019-0028, 0140-0141, 0147, 0216-0219, and Figs. 1A-1B and 8A-8B – see “multilayer”); and the outer layer is adhesively bonded to the inner layer, wherein the outer layer comprises a plastomer (HDPE) and is permanently sealed to the interior surface of the pouch (Vandamme, Par. 0024-0026, 0062, and 0216-0218). Vandamme further teaches wherein the carrier film (strips) may comprise magnetic members (Vandamme, Par. 0083).

    PNG
    media_image1.png
    684
    276
    media_image1.png
    Greyscale

Vandamme, Fig. 8A
Vandamme does not specifically disclose an embodiment wherein the magnetic member is disposed between the pouch and the outer layer of the carrier film.
	Shin teaches a packaging structure (bag) comprising a magnetic member (4) and a carrier film (6) wherein the magnetic member is disposed between the packaging structure (bag) and the carrier film (Shin, Pages 1-3 and Figs. 2-3 – see Shin, Fig. 3 below).

    PNG
    media_image2.png
    308
    231
    media_image2.png
    Greyscale

Shin, Fig. 3
	Since both Vandamme and Shin teach packaging structures comprising a magnetic member and a carrier film, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Shin to modify Vandamme and dispose the magnetic 
	Regarding claim 2, modified Vandamme teaches the packaging structure of claim 1, wherein the carrier film is sealed to the pouch above an upper edge of the magnetic member, below a lower edge of the magnetic member, or both (Shin, Fig. 3).
	Regarding claim 3, modified Vandamme teaches the packaging structure of claim 1, wherein the carrier film is in the form of a strip (Vandamme, Abstract, and Par. 0024-0026).
	Regarding claim 4, modified Vandamme teaches the packaging structure of claim 1, wherein the pouch has a length between the first end and second end and a width between the two side edges and wherein the carrier film extends the width of the pouch (Vandamme, Figs 1A-2A, 8A-8B, and 11).
	Regarding claim 5, modified Vandamme teaches the packaging structure of claim 4, wherein the carrier film does not extend the length of the pouch (Vandamme, Figs 1A-2A, 8A-8B, and 11).
	Regarding claim 6, modified Vandamme teaches the packaging structure of claim 1, wherein the inner layer of the carrier film comprises polyethylene terephthalate (Vandamme, Par. 0141-0142 – see PET).
	Regarding claim 7, modified Vandamme teaches the packaging structure of claim 1, wherein the inner layer of the carrier film comprises heat sealable polyethylene terephthalate (Vandamme, Par. 0139-0142 – see PET).
	Regarding claim 8, modified Vandamme teaches the packaging structure of claim 1, wherein the outer layer of the carrier film comprises a coextruded plastic material that can be sufficiently stiff and that exhibits memory properties for facilitating return to an original flat configuration (i.e. a plastomer) (Vandamme, Par. 0024-0026 and 0216-0218 – see HDPE).
Regarding claim 9, modified Vandamme teaches the packaging structure of claim 1, wherein the outer layer of the carrier film comprises a polyolefin plastomer (Vandamme, Par. 0024-0026 and 0216-0218 – see HDPE).
Regarding claim 10, modified Vandamme teaches the packaging structure of claim 1, wherein the outer layer of the carrier film comprises a coextruded polyethylene plastomer (Vandamme, Par. 0024-0026 and 0216-0218 – see HDPE).

	Regarding claim 12-15, modified Vandamme teaches the packaging structure of claim 1, 3, and 6-11, wherein the carrier film has the same layer structure and materials as the instant invention as discussed above for claims 1, 3, and 6-11. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01, I. Furthermore, if modified Vandamme’s carrier film was tested in the same manner as the packaging structure recited in claims 12-15, one of ordinary skill in the art would reasonably predict to achieve substantially identical results, such as seal initiation temperature, as required by claims 12-15 with a reasonable expectation of success (see MPEP 2143, MPEP 2112.01). Therefore, modified Vandamme teaches the seal initiation temperature limitations recited in claims 12-15.
	Regarding claim 16, Vandamme teaches a packaging structure comprising: a first polymeric film sheet and a second polymeric film sheet sealed together to form a package having a first end, a closed second end opposite the first end, and at least two sealed side edges, wherein the first end comprises an opening into the package and wherein the first polymeric film sheet and the second polymeric film sheet comprise an interior surface (Vandamme, Abstract, Par. 0001, 0132-0134, 0139, and Figs 1A-1B, and 8A-8B); a first carrier film strip (8) disposed adjacent the first end of the package, on the interior surface of the first polymeric film sheet (Vandamme, Abstract, Par. 0001, 0017-0027, 0083, 0216-0219, and Figs. 8A-8C), wherein the first carrier film strip comprises: an inner layer (Vandamme, Par 0024-0026 – see “multilayer”); and an outer layer which comprises a plastomer (HDPE), wherein the outer layer is permanently sealed to the interior surface of the first polymeric film sheet (Vandamme, Par. 0024-0026, 0062, and 0216-0218); a second carrier film strip (9) disposed adjacent the first end of the package, on the interior surface of the second polymeric film sheet (Vandamme, Abstract, Par. 0001, 0017-0027, 0083, 0216-0219, and Figs. 8A-8C), wherein the second carrier film strip comprises: an inner layer peelably heat sealed to the inner layer of the first carrier film strip so as to seal the packaging structure closed (Vandamme, Par. 0019-0028, 0140-0141, 0147, 0216-0219, and Figs. 1A-1B and 8A-8B – see 
	Vandamme does not specifically disclose an embodiment wherein a first magnetic member is disposed between the first polymeric film sheet and the outer layer of the first carrier film strip; and a second magnetic member is disposed between the second polymeric film sheet and the outer layer of the second carrier film strip.
	Shin teaches a packaging structure (bag) comprising a first magnetic member (4), a second magnetic member (5) and a first and second carrier film (6) wherein the first and second magnetic members are disposed between the bag and the first and second carrier films respectively (Shin, Pages 1-3 and Figs. 2-3 – see Shin, Fig. 3 above).
	Since both Vandamme and Shin teach packaging structures comprising a magnetic member and a carrier film, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Shin to modify Vandamme and dispose the first and second magnetic members between the pouch and the first and second carrier films of Vandamme in the manner of Shin. This would allow for an airtight seal for the packaging structure (Shin, Page 2).
	Regarding claim 17, modified Vandamme teaches the packaging structure of claim 16, wherein the packaging structure additionally comprises a bottom sheet sealed to the first polymeric film sheet and the second polymeric film sheet to form a bottom wall of the package (Vandamme, Figs. 1A-1B and 8A-8B).
	Regarding claim 18, modified Vandamme teaches the packaging structure of claim 16, wherein the first carrier film is sealed to the first polymeric film sheet above an upper edge of the first magnetic member and below a lower edge of the first magnetic member (Shin, Figs 2-3).
	Regarding claim 19, modified Vandamme teaches the packaging structure of claim 16, wherein the second carrier film is sealed to the second polymeric film sheet above an upper edge of the second magnetic member and below a lower edge of the second magnetic member (Shin, Figs. 2-3).

	Regarding claim 21, modified Vandamme teaches the packaging structure of claim 16, wherein the inner layer of either the first or the second carrier film comprises heat sealable polyethylene terephthalate (Vandamme, Par. 0139-0142 – see PET).
	Regarding claim 22, modified Vandamme teaches the packaging structure of claim 16, wherein the outer layer of either the first or the second carrier film comprises a coextruded plastomer (Vandamme, Par. 0024-0026 and 0216-0218 – see HDPE).
	Regarding claim 23, modified Vandamme teaches the packaging structure of claim 16, wherein the outer layer of either the first or the second carrier film comprises a polyolefin plastomer (Vandamme, Par. 0024-0026 and 0216-0218 – see HDPE).
	Regarding claim 24, modified Vandamme teaches the packaging structure of claim 16, wherein the outer layer of either the first or the second carrier film comprises a coextruded polyethylene plastomer (Vandamme, Par. 0024-0026 and 0216-0218 – see HDPE).
	Regarding claim 35, Vandamme teaches a carrier film (strip) for a magnetic closure (Vandamme, Abstract, Par. 0001, 0017-0027, 0083, 0216-0219, and Figs. 8A-8C) comprising: a first non-extensible (stiff or rigid) inner layer; a second non-extensible inner layer, wherein an inner surface of the first inner layer is configured to form a peelable heat seal with an inner surface of the second inner layer (Vandamme, Par. 0019, 0024-0028, 0140-0141, 0147, 0216-0219, and Figs. 1A-1B and 8A-8B – see “multilayer”); a first outer layer having an inner surface adhesively bonded to an outer surface of the first inner layer, wherein the first outer layer comprises a plastomer (HDPE) and wherein the outer surface of the first outer layer is configured to form a permanent heat seal with a first wall of a packaging structure; a second outer layer having an inner surface adhesively bonded to an outer surface of the second inner layer, wherein the second outer layer comprises a plastomer (HDPE) and wherein the outer surface of the second outer layer is configured to form a permanent heat seal with a second wall of the packaging structure (Vandamme, Par. 0019, 0024-0026, 0141, 0147, 0216-0219, and Figs. 1A-1B and 8A-8B – see 
	Vandamme does not specifically disclose an embodiment wherein a first magnetic member is disposed adjacent the outer surface of the first outer layer and configured to be sealed between the first wall of the packaging structure and the first outer layer; and a second magnetic member disposed adjacent the outer surface of the second outer layer and configured to be sealed between the second wall of the packaging structure and the second outer layer.
	Shin teaches a packaging structure (bag) comprising a first magnetic member (4), a second magnetic member (5) and carrier film (6) wherein the first and second magnetic members are disposed between the bag and carrier film (Shin, Pages 1-3 and Figs. 2-3 – see Shin, Fig. 3 above).
	Since both Vandamme and Shin teach packaging structures comprising a magnetic member and a carrier film, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Shin to modify Vandamme and dispose the first and second magnetic members between the pouch and the carrier film of Vandamme in the manner of Shin. This would allow for an airtight seal for the packaging structure (Shin, Page 2).
	Regarding claim 36, modified Vandamme teaches the carrier film of claim 35, wherein either the first or the second inner layer of the carrier film comprises polyethylene terephthalate (Vandamme, Par. 0141-0142 – see PET).
	Regarding claim 37, modified Vandamme teaches the carrier film of claim 35, wherein either the first or the second outer layer of the carrier film comprises a coextruded polyethylene plastomer (Vandamme, Par. 0024-0026 and 0216-0218 – see HDPE).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J KESSLER JR whose telephone number is (571)272-3075.  The examiner can normally be reached on 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS J KESSLER/Examiner, Art Unit 1782                                                                                                                                                                                                        


/Eli D. Strah/Primary Examiner, Art Unit 1782